Opinion by
Mr. Justice Green,
In the case of SewicHey M. E. Church’s Appeal, 165 Pa. 475, we decided that church property was not exempted from liability to pay assessments for local improvements. We held that such special assessments were not general taxation and therefore did not come within the operation of the constitutional exemptions from taxation of churches and other properties designated.
Again, in the case of City of New Castle v. Stone Church Graveyard et al., 172 Pa. 86, we held that a graveyard was not exempt from such assessments for the same reasons expressed in the decision of the former case. The present is the ease o’f a graveyard, and of course comes within both the foregoing decisions. ;
There is no force in the objection that the ordinance under which the improvement was made was passed under the act of 1889, and therefore no assessment could have been made under the act of 1891. Tins question was settled by our decision in the case of Hand v. Fellows, 148 Pa. 456, and in Frederick Street, Hanover Borough’s Appeal, 150 Pa. 202.
The fourth and fifth assignments are not sustained because *216there was a general appearance for all the defendants and a general affidavit of defense for all. The objection that there could be no proceeding against the heirs of Jacob Beltzhoover without naming them is answered by the decision of this court in Wistar v. City, 86 Pa. 215, and Northern Liberties v. Coates’ Heirs, 15 Pa. 245. The assignments of error are not sustained.
Judgment affirmed.